



COURT OF APPEAL FOR ONTARIO

CITATION: Parliament v. Conley, 2021 ONCA 437

DATE: 20210616

DOCKET: C67348

Huscroft, Nordheimer and
    Harvison Young JJ.A.

BETWEEN

Cole Parliament, an incapable by his Litigation Guardian,

Kimberley York, John Parliament, and the said

Kimberley York
    personally

Plaintiffs (Appellants)

and

D.W. Conley and V. Park

Defendants (Respondents)

Gavin
    MacKenzie, Brooke MacKenzie, Hilik Y. Elmaleh and Michael A. Hershkop, for the
    appellants

Darryl
    Cruz, Dorothy Charach and Joseph Ur, for the respondents

Heard: October 20,
    2020 by video conference

On appeal
    from the order of Justice Susan Woodley of the Superior Court of Justice, dated
    August 30, 2019.

ADDENDUM

[1]

Given the lack of agreement between the parties
    on the subject of the costs below, the issue is reserved to the trial judge
    hearing the second trial.


Grant Huscroft J.A.

I.V.B. Nordheimer J.A.

A. Harvison Young J.A.


